IN THE COURT OF APPEALS OF IOWA

                                 No. 19-1585
                            Filed October 7, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RANDY LAVERNE LEE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Monona County, Julie Schumacher,

Judge.



      Randy Lee appeals his convictions on two counts of third-degree sexual

abuse. AFFIRMED.



      Timothy McCarthy II of McCarthy & Hamrock, P.C., West Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., and Mullins and Greer, JJ. Schumacher, J.,

takes no part.
                                          2


DOYLE, Presiding Judge.

       The State charged Randy Lee with two counts of third-degree sexual abuse.

To establish Lee’s guilt, the State had to prove (1) Lee performed a sex act with

the complaining witness and (2) did so “[b]y force or against [her] will” or while she

“was mentally incapacitated or physically helpless.” Lee moved for judgment of

acquittal based on insufficient evidence, which the court denied.          The court

instructed the jury that although its verdict had to be unanimous, the theory or facts

on which each juror based the verdict did not. The jury returned a general verdict,

finding Lee guilty on both counts of third-degree sexual abuse. Lee moved for a

new trial, arguing the verdict was contrary to the weight of the evidence. The court

denied the motion before entering judgment of conviction and sentencing Lee.

       Lee appeals the denial of his motions for judgment of acquittal and new trial.

We review the denial of a motion for judgment of acquittal challenging the

sufficiency of the evidence for correction of errors at law and affirm if substantial

evidence supports the verdict. See State v. Serrato, 787 N.W.2d 462, 465 (Iowa

2010). We review the denial of a motion for new trial alleging the verdict was

contrary to the weight of the evidence for an abuse of discretion. See id. at 472.

       Lee contends the court erred in denying judgment of acquittal or a new trial

because no evidence supports a finding that one of the sex acts was done while

the complaining witness was physically helpless. He relies on a line of cases in

which our supreme court has held that “when there are multiple bases for guilt,

one of which is erroneous, we must reverse if the jury’s verdict does not indicate

which basis was accepted.” State v. Lukins, 846 N.W.2d 902, 912 (Iowa 2014).

But in 2019, the Iowa legislature added a new Iowa Code section regarding general
                                           3

verdicts.1 See 2019 Iowa Acts ch. 140, § 32 (codified at Iowa Code § 814.28

(2019)). The new law allows the jury to return a general verdict when the State

“relies on multiple or alternative theories to prove the commission of a public

offense” so long as the evidence “is sufficient to sustain the verdict on at least one

count.” Iowa Code § 814.28. Lee does not dispute the sufficiency or weight of the

evidence regarding his guilt on the other theories the jury considered. See State

v. Adney, 639 N.W.2d 246, 250 (Iowa Ct. App. 2001) (“When a party, in an

appellate brief, fails to state, argue, or cite to authority in support of an issue, the

issue may be deemed waived.”); see also Iowa R. App. P. 6.903(2)(g)(3) (requiring

the argument section to include “[a]n argument containing the appellant’s

contentions and the reasons for them with citations to the authorities relied on and

references to the pertinent parts of the record” and stating “[f]ailure to cite authority

in support of an issue may be deemed waiver of that issue”). Regardless, ample

evidence supports a finding that Lee engaged in the sex acts against the

complaining witness’s will or while she was mentally incapacitated. We affirm.

       AFFIRMED.




1 Iowa Code section 814.28 became effective on July 1, 2019. This court recently
held that the section does not apply retroactively to cases in which the judgment
of conviction was entered against the defendant before it became effective. See
State v. Warren, No. 19-0267, 2020 WL 2488183, at *2-3 (Iowa Ct. App. May 13,
2020), further rev. granted (Iowa July 18, 2020). Although the trial was held and
the jury returned its verdict in June of 2019, the court did not enter judgment of
conviction and sentence until September 2019. The provisions of section 814.28
therefore apply.